(concurring in result). I concur in the result on the ground that a triable issue is presented as to whether or not the transaction in this case was usurious.
Peck, P. J., Callahan and Van Vooehis, JJ., concur with Doee, J.; Shientag, J., concurs in the result in opinion.
Orders, in all respects, unanimously reversed, with costs and disbursements to plaintiffs-appellants, defendant’s motion for summary judgment dismissing the complaint denied and plaintiffs’ motion for a stay, pending trial of the action, granted. Settle order on notice.